Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 1 of 19




                       Exhibit K




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 2 of 19



                                                                  Page 1

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                 )
8                                                )
       IN RE APPLE iPHONE TRUST                  )Civil Action No.
9      LITIGATION                                )4:11-cv-06715YGR
                                                 )
10                                               )
11
12
13                   ZOOM VIDEOTAPED DEPOSITION OF
14                          RON OKAMOTO, VOLUME I
15                           Carmel, California
16                     Wednesday, December 16, 2020
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25     PAGES 1 - 203

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 3 of 19



                                                                  Page 2

1                     UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5
       ________________________________
6                                               )
                                                )
7      IN RE APPLE iPHONE TRUST                 )Civil Action No.
       LITIGATION                               )4:11-cv-06715YGR
8                                               )
                                                )
9
10
11                Zoom Videotaped deposition of RON OKAMOTO,
12     Volume I, taken on behalf, at Carmel, California,
13     beginning at 9:11 a.m., and ending at 4:11 p.m., on
14     Wednesday, December 16, 2020, before LORI M. BARKLEY,
15     Certified Shorthand Reporter No. 6426.
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 4 of 19



                                                                  Page 3

1      APPEARANCES:
2
3      FOR THE DEVELOPER CLASS:
4          SPERLING & SLATER
5          BY:     ALBERTO RODRIGUEZ
6          Attorney at Law
7          55 West Monroe Street, Suite 3200
8          Chicago, Illinois 60603-5072
9          (312) 641-3200
10         arodriguez@sperling-law.com
11
12
13     FOR DEVELOPER PLAINTIFF:
14         HAGENS BERMAN SOBOL SHAPIRO LLP
15         BY:     BENJAMIN J. SIEGEL
16         Attorney at Law
17         715 Hearst Avenue, Suite 202
18         Berkeley, California 94710-1948
19         (510) 725-3000
20         bens@hbsslaw.com
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 5 of 19



                                                                  Page 4

1      APPEARANCES (CONTINUED):
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:     BETSY C. MANIFOLD
6          Attorney at Law
7          750 B Street, Symphony Towers, Suite 1820
8          San Diego, California 92101
9          (619) 239-4599
10         manifold@whafh.com
11
12     FOR DEFENDANT APPLE:
13         GIBSON DUNN & CRUTCHER LLP
14         BY:     CYNTHIA RICHMAN
15         BY:     SARAH AKHTAR
16         BY:     VERONICA LEWIS
17         Attorneys at Law
18         1050 Connecticut Avenue, NW
19         Washington, DC 20036
20         (202) 955-8234
21         crichman@gibsondunn.com
22         sakhtar@gibsondunn.com
23         vlewis@gibsondunn.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 6 of 19



                                                                  Page 5

1      APPEARANCES (CONTINUED):
2
3      FOR PLAINTIFF EPIC GAMES, INC.:
4          CRAVATH SWAINE & MOORE
5          BY:     G. ALEJANDRO CARVAJAL
6          BY:     M. BRENT BYARS
7          BY:     MONICA COSCIA
8          Attorneys at Law
9          825 Eighth Avenue, Suite 4043B
10         New York, New York 10019
11         acarvajal@cravath.com
12         mbyars@cravath.com
13         mcoscia@cravath.com
14
15     FOR APPLE INC. (In-House):
16         KATE KASO-HOWARD
17         Attorney at Law
18         One Apple Parkway MS 169-2NYJ
19         Cupertino, California 95104
20         (408) 974-5527
21         kkasohoward@apple.com
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 7 of 19



                                                                  Page 6

1      APPEARANCES (CONTINUED):
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:   KATE MCGUIRE
6          BY:   MARK RIFKIN
7          Attorneys at Law
8          Attorney at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         mcguire@whafh.com
12         Rifkin@whafh.com
13
14     FOR PURE SWEAT BASKETBALL AND THE APP DEVELOPER CLASS
15     PLAINTIFFS:
16         SPERLING & SLATER
17         BY:   MARTIN AMARO
18         Attorney at Law
19         55 West Monroe Street, Suite 3200
20         Chicago, Illinois 60603-5072
21         mamaro@sperling-law.com
22
23     Also present:
24         Matthew Hausle, Videographer
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 8 of 19



                                                          Page 107




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 9 of 19
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 10 of 19

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 204

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                  )
8                                                 )
       IN RE APPLE iPHONE TRUST                   )Civil Action No.
9      LITIGATION                                 )4:11-cv-06715YGR
                                                  )
10                                                )
11
12
13                     ZOOM VIDEOTAPED DEPOSITION OF
14                         RON OKAMOTO, VOLUME II
15                            Carmel, California
16                      Thursday, December 17, 2020
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25     PAGES 204 - 435

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 11 of 19

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 205

1                      UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5
       ________________________________
6                                                 )
                                                  )
7      IN RE APPLE iPHONE TRUST                   )Civil Action No.
       LITIGATION                                 )4:11-cv-06715YGR
8                                                 )
                                                  )
9
10
11                 Zoom Videotaped deposition of RON OKAMOTO,
12     Volume II, taken on behalf Plaintiff, at Carmel,
13     California, beginning at 9:03 a.m., and ending at
14     4:12 p.m., on Thursday, December 17, 2020, before
15     LORI M. BARKLEY, Certified Shorthand Reporter
16     No. 6426.
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 12 of 19

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 206

1      APPEARANCES:
2
3      FOR THE DEVELOPER CLASS:
4           SPERLING & SLATER
5           BY:     ALBERTO RODRIGUEZ
6           Attorney at Law
7           55 West Monroe Street, Suite 3200
8           Chicago, Illinois 60603-5072
9           (312) 641-3200
10          arodriguez@sperling-law.com
11
12
13     FOR DEVELOPER PLAINTIFF:
14          HAGENS BERMAN SOBOL SHAPIRO LLP
15          BY:     BENJAMIN J. SIEGEL
16          Attorney at Law
17          715 Hearst Avenue, Suite 202
18          Berkeley, California 94710-1948
19          (510) 725-3000
20          bens@hbsslaw.com
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 13 of 19

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 207

1      APPEARANCES (CONTINUED):
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4           WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5           BY:    BETSY C. MANIFOLD
6           Attorney at Law
7           750 B Street, Symphony Towers, Suite 1820
8           San Diego, California 92101
9           (619) 239-4599
10          manifold@whafh.com
11
12     FOR DEFENDANT APPLE:
13          GIBSON DUNN & CRUTCHER LLP
14          BY:    CYNTHIA RICHMAN
15          BY:    SARAH AKHTAR
16          BY:    VERONICA LEWIS
17          Attorneys at Law
18          1050 Connecticut Avenue, NW
19          Washington, DC 20036
20          (202) 955-8234
21          crichman@gibsondunn.com
22          sakhtar@gibsondunn.com
23          vlewis@gibsondunn.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 14 of 19

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 208

1      APPEARANCES (CONTINUED):
2
3      FOR PLAINTIFF EPIC GAMES, INC.:
4           CRAVATH SWAINE & MOORE
5           BY:     G. ALEJANDRO CARVAJAL
6           BY:     M. BRENT BYARS
7           BY:     MONICA COSCIA
8           Attorneys at Law
9           825 Eighth Avenue, Suite 4043B
10          New York, New York 10019
11          acarvajal@cravath.com
12          mbyars@cravath.com
13          mcoscia@cravath.com
14
15     FOR APPLE INC. (In-House):
16          KATE KASO-HOWARD
17          Attorney at Law
18          One Apple Parkway MS 169-2NYJ
19          Cupertino, California 95104
20          (408) 974-5527
21          kkasohoward@apple.com
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 15 of 19

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                                Page 209

1      APPEARANCES (CONTINUED):
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:    KATE MCGUIRE
6          BY:    MARK RIFKIN
7          Attorneys at Law
8          Attorney at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         mcguire@whafh.com
12         Rifkin@whafh.com
13
14     FOR PURE SWEAT BASKETBALL AND THE APP DEVELOPER CLASS
15     PLAINTIFFS:
16         SPERLING & SLATER
17         BY:    MARTIN AMARO
18         Attorney at Law
19         55 West Monroe Street, Suite 3200
20         Chicago, Illinois 60603-5072
21         mamaro@sperling-law.com
22
23     Also present:
24         Matthew Hausle, Videographer
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 16 of 19

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 369




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 17 of 19

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 404




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 18 of 19

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                           Page 405




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-10 Filed 01/25/21 Page 19 of 19
